             Case 1:19-cr-10117-IT Document 331 Filed 04/09/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                     )
                                              )
                v.                            )       No. 19-cr-10117-IT
                                              )
FELICITY HUFFMAN,                             )
           Defendant


        DEFENDANT’S ASSENTED-TO MOTION TO ADVANCE HEARING DATE

        Defendant Felicity Huffman respectfully requests that the Court advance the date for her

Waiver of Indictment and Plea to Information Hearing from May 24, 2019 to May 21, 2019. As

grounds for her motion, defendant states that her lead defense counsel, Martin F. Murphy, is not

available on May 24, 2019, the date initially set for the hearing.

        Counsel for the United States assents to this Motion.


                                                      Respectfully submitted,

                                                      FELICITY HUFFMAN
                                                      By his attorneys,


                                                      /s/ Martin F. Murphy ___________________
                                                      Martin F. Murphy BBO # 363250
                                                      Foley Hoag LLP
                                                      Seaport West
                                                      155 Seaport Boulevard
                                                      Boston, Massachusetts 02210-2600
                                                      Telephone: 617-832-1000
                                                      Facsimile: 617-832-7000
                                                      mmurphy@foleyhoag.com

DATED: April 9, 2019




                                                  1

B4964999.1
             Case 1:19-cr-10117-IT Document 331 Filed 04/09/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 9th day of
April 2019.
                                                        Martin F. Murphy______
                                                        Martin F. Murphy




                                                 2

B4964999.1
